* Motion for rehearing denied, with $25 costs, on December 30, 1949. *Page 560 
Action commenced on January 24, 1948, by Howard Edward Fiedler, as administrator of the estate of Raymond Edgar Jensen, deceased, on behalf of Niels and Jennie Jensen against Edwin Kapsa and Edna West to recover damages for the wrongful death of Raymond Edgar Jensen. Judgment for $10,152.84 was entered on February 4, 1949, against Edwin Kapsa. He appeals.
This case involves a collision between a 1936 Buick, driven by defendant Kapsa, and a motorcycle, driven by the deceased. The accident occurred about 11 p.m. on November 1, 1947, *Page 561 
at a T intersection of County Trunk S. A. with Highway 83 in Kenosha county. County trunk S. A. runs east and west; it runs into Highway 83 which is a north-south road and forms a T intersection. Defendant was proceeding north on Highway 83. He was making a left turn onto County Trunk S. A. when he collided with deceased who was traveling south on Highway 83. Deceased's motorcycle hit the right front end of the defendant's car. Deceased was thrown from the motorcycle and fatally injured. Neither defendant nor the passenger in his car, Pearl Robbins, was injured.
On January 24, 1948, Howard Edward Fiedler, as administrator of the estate of deceased, brought a wrongful-death action on behalf of Niels and Jennie Jensen, deceased's parents, against defendant Kapsa and the owner of the car, Edna West. On August 13, 1948, the action as to Edna West was dismissed.
The jury found that defendant was negligent as to lookout, management and control, and yielding the right of way, and that such negligence was the cause of the accident; that deceased did not fail to yield the right of way and, with two jurors dissenting, that he did not fail to have the headlight on his motorcycle lighted and was not negligent as to lookout; that plaintiff's damages were $735 for damage to the motorcycle, $737 for funeral expenses, $6,000 for pecuniary loss, and $3,000 for loss of society and companionship. On February 4, 1949, judgment was entered in favor of the plaintiff. Defendant appeals challenging the rule set forth in the instructions as to the effect of the presumption of due care on the part of the deceased.
When material incidents pointing to responsibility for a collision between two vehicles are so veiled by reason of the death of one of the drivers that no evidence of any persuasive character on the part of the representative of the deceased can be found, then in the nature of things the case must be dismissed for lack of evidence.
Although the general experience of mankind hardly warrants the presumption that either of two actors in a negligence case was acting under a stronger desire to continue to live than the other was or that a deceased was naturally of a more careful disposition than a survivor, in order to bring about the solution of a stalemate caused by lack of evidence, a procedural device in the fashion of a presumption has been created in favor of the deceased.
This presumption is sufficient, and only sufficient, to place upon the other party the risk incidental to a failure to come forward with such testimony as may be in his control. This limited presumption finds its foundation in the assumption that the deceased exercised due care for his own safety. However, this presumption is not evidence. It simply "operates to relieve the party in whose favor it operates from going forward in argument or evidence, and serves the purpose of aprima facie case until the other party has gone forward with his evidence, but, in itself, it is not evidence, and involves no rule as to the weight of evidence necessary to meet it. . . . It is not probative matter, which may be a basis of inference and weighed and compared with other matter of a probative nature." 1 Elliott, Evidence, p. 116, sec. 93; Thayer's Preliminary Treatise on Evidence, 575, 576; Thayer, Presumptions and the Law of Evidence, 3 Harvard Law Review (1899), 141; 9 Wigmore, Evidence (3d ed. 1940), p. 290, sec. 2491.
It clearly appears that misapprehension as to the true purpose and use of the presumption existed during the trial of *Page 563 
the case. This appears from the instructions to the jury. The learned trial judge was of the opinion and he instructed the jury that:
". . . a finding of negligence cannot be based upon mere conjecture or surmise. You are further instructed that the deceased, Raymond Edgar Jensen, is presumed to have exercised due care for his own safety. This presumption prevails unless there is evidence in the case establishing as a fact that he was negligent."
Under the law of Wisconsin plaintiff had the benefit of the presumption of due care accorded a deceased party but only for the purpose of calling for evidence. This presumption is a procedural device allocating the burden of going forward with the evidence. Anno. 144 A.L.R. 1473. It affects the burden of persuasion only in the absence of rebuttal proof.Stoll v. Andro (1947), 250 Wis. 26, 26 N.W.2d 162;Ledvina v. Ebert (1941), 237 Wis. 358, 296 N.W. 110; DeKeyserv. Milwaukee Automobile Ins. Co. (1941), 236 Wis. 419,295 N.W. 755; Ray v. Milwaukee Automobile Ins. Co.
(1939), 230 Wis. 323, 283 N.W. 799; Smith v. Green Bay
(1937), 223 Wis. 427, 271 N.W. 28; Seligman v. Hammond
(1931), 205 Wis. 199, 236 N.W. 115; Geraldson, A Code of Evidence for Wisconsin, 1945 Wisconsin Law Review, 374, 385.
Rebuttal proof was present in the testimony of defendant and Miss Robbins that deceased's motorcycle did not have its headlight on. They were the only witnesses to the accident. They testified that defendant stopped and looked to the north and south before proceeding to turn into the western lane of Highway 83; that they saw no vehicle nor the lights of any vehicle coming from the north; that they did not see the motorcycle until a second before the collision which occurred just as they were turning across the western lane of Highway 83 to enter County Trunk S. A. *Page 564 
The presumption was no longer of service to plaintiff after evidence contrary to it was brought forward. Thus the testimony had to be judged by the jury without this presumption thrown into the scales and weighed. Otherwise there would be given "the presumption standing as actual evidence. That it is entitled to no such standing is well established." We have just quoted from the opinion in Smith v. Green Bay,supra, in which Mr. Justice WICKHEM states the rule to be followed in a case like this.
It becomes clear, therefore, that since evidence which would support a jury finding contrary to the presumption was introduced, requiring that the presumption be eliminated, an instruction on the presumption should not have been given to the jury. Morgan, 47 Harvard Law Review (1933), 59. Therefore, any judgment based on that presumption would be erroneous. Smith v. Green Bay, supra. See also Biersachv. Wolf River Paper  Fiber Co. (1945), 247 Wis. 536,20 N.W.2d 658, and cases cited therein. It follows then that there is no evidence to support a finding that the motorcycle was lighted or that defendant was negligent in the matter of management or control of his car. The issues, when resolved on the evidence, require a holding that the negligence of deceased was at least equal to that of the defendant and that the complaint must be dismissed.
By the Court. — Judgment reversed. Cause remanded with directions to enter judgment dismissing the plaintiff's complaint. *Page 565